Name: Commission Regulation (EEC) No 3944/86 of 23 December 1986 fixing the quota, for 1987, for cheese imports into Portugal from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/35 COMMISSION REGULATION (EEC) No 3944/86 of 23 December 1986 fixing the quota, for 1987 , for cheese imports into Portugal from Spain Common Customs Tariff which are specified in Annex I to Council Regulation (EEC) No 3792/85 in the case of imports into Portugal from Spain shall be 220 tonnes. Article 2 1 . The Portuguese authorities shall issue import autho ­ rizations so as to ensure a fair allocation of the available quantity between the applicants . 2. The applications for import authorizations shall be subject to the lodging of a security, which shall be released, under the conditions defined by the Portuguese authorities, once the goods have been effectively imported. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultrual products between Spain and Portugal ('), and in particular Article 1 3 thereof, Whereas Commission Regulatiohn (EEC) No 608/86 (2) fixed the initial quota for cheese imports into Portugal from Spain at 200 tonnes ; whereas Article 4 (4) (a) of Regulation (EEC) No 3792/85 fixed the minimum annual rate of increase in the quotas expressed in volume at 10 % ; whereas this percentage should be used to fix the quota for imports into Portugal of cheeses from Spain for 1987 ; whereas this quota should be in addition to that under Article 269 of the Act of Accession in respect of imports from the Community of Ten ; Whereas, to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The volume of the quota for 1987 for cheeses falling within subheadings 0.04 D and E I b) ex 1 and ex 2 of the Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. 2. They shall , for each of the products, transmit, not later than the 15th day of each month, the following information on import authorizations issued in the prece ­ ding month :  the quantities covered by the import authorizations issued,  the quantities imported. Article 4 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p . 7 . (A OJ No L 58 , 1 . 3 . 1986, p . 32.